Title: To Benjamin Franklin from Charles Grant, Vicomte de Vaux, 2 September 1782
From: Vaux, Charles Grant, vicomte de
To: Franklin, Benjamin


Monsieur
ce 2. 7bre. 1782
Serois-je asses malheureux pour que mes projets, qui m’avoient paru si honestes et faits pour estre goustés par vous, eussent pu vous déplaire, et que vous ne les jugiés pas dignes d’une reponse. J’y serois d’autant plus sensible, monsieur, que j’ay fondé sur cela m’est plus douçes esperançes. J’ay perdu une partië considerable de ma fortune a m’interesser dans les affaires des ameriquains, et j’espere y trouver un dedomagement, surtout des injustices des hommes, ainsi que des moyens d’y travailler librement a faire le bien. Je perdrois cependant tout espoir, si je n’obtients pas vottre appuy. Si vous ne voulés pas monsieur, me repondre par ecrit, voudrés vous bien m’accorder une audience a ce sujet? J’ay l’honeur d’estre avec respect Monsieur vottre tres humble et tres obeissant serviteur
LE VTE. DE VAUX-Grant
 
Notation: Le Vicomte de Vaux 2. 7bre. 1782.
